ORDER
PER CURIAM.
Santander Consumer USA, Inc. d/b/a Road Loans (“Road Loans”) appeals from the judgment of the trial court in favor of Fix My Car STL, LLC d/b/a My Mechanic (“Fix My Car”). Road Loans contends the trial court erred in granting judgment in favor of Fix My Car and against Road Loans because: (1) Fix My Car should not have been allowed to amend its pleadings during trial; (2) even if the court properly allowed the application of Florida law, the evidence was insufficient to support the imposition of a lien under Florida law; (3) Fix My Car’s pleading only sought a superior lien pursuant to Section 430.082 and/or a common law possessory lien as *83against Road Loans, which would not defeat Road Loans’ prior duly perfected lien; (4) the introduction of matters outside the scope of the pleadings severely prejudiced Road Loans; and (5) there was insufficient evidence before the trial court to support a theory that Road Loans waived its right to the priority of its lien. Fix My Car cross-appeals arguing the trial court erred in entering judgment in favor of Road Loans on Fix My Car’s claim for a money judgment against Road Loans for storage and transportation expenses related to the vehicle.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).